DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-19 are pending.


Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.
In Remarks p. 10, Applicant contends “the Office has picked the third and fourth times, from among times Tl, T2, T3 and T4 described at paragraphs [0045] to [0052] of Bosga II, and has asserted the third and fourth instants of time correspond to the first and second time ranges, respectively. Applicants believe this analysis is unreasonable. If anything, Tl and T2 of Bosga II more aptly correspond to the claimed first and second time ranges."
The Examiner respectfully disagrees, noting that the Examiner is interpreting the limitation as a successive minimization of each time period, and is using the teachings of Bosga-second/"Bosga II" to teach the minimization of a time period in successive steps (Para 45-52). The Bosga-second/"Bosga II" reference is not being used to teach the first and second time ranges, instead, the primary reference Bosga is used to teach the first and second time ranges (Bosga, Para [0068-89] [0093-94] [0119]). Therefore, the issue of the nomenclature used by the 

In Remarks p. 10, Applicant contends “Bosga II fails to teach or suggest the "successive minimization" of applicants' claimed invention."
The Examiner respectfully disagrees, noting that the Examiner is interpreting the limitation as a successive minimization of each time period, and is using the teachings of Bosga-second/"Bosga II" to teach the minimization of a time period in successive steps (Para 45-52). 

In Remarks p. 11, Applicant contends "Bosga II provides a definition of T3/T4, and applicants provide a definition of first and second time ranges, which differs from the definition provided in Bosga II with respect to T3/T4."
The Examiner respectfully notes that the Bosga-second/"Bosga II" reference is not being used to teach the first and second time ranges, but that the primary reference Bosga is used to teach the first and second time ranges (Bosga, Para [0068-89] [0093-94] [0119]). The issue of the nomenclature used by the reference is used only to direct the Applicant to the referenced teachings of successive minimization in Bosga-second/"Bosga II", not to a teaching of the time ranges themselves. 

In Remarks pp. 11-12, Applicant contends "Applicants claimed "shortening the first and second time ranges successively to minimum times" is not disclosed in Bosga II, because Bosga II does not distinguish between the time range during which the unloader is within the press, on the one hand (first time range), and during which the loader is within the press, on the other hand (second time range). Therefore, the step of shortening, including shifting the time ranges 
The Examiner respectfully notes that the Bosga-second/"Bosga II" reference is not being used to teach the first and second time ranges, and also that the shifting of time ranges so that they may overlap is not explicitly claimed.

In Remarks p. 12, Applicant contends "the Office identifies the wording "safety margin" in Bosga II and correlates this with "while maintaining boundary conditions" (see, e.g., [0052], i.e., "although there may be some safety margin included"). Again, this is a misreading of the teachings of Bosga II. The safety margin described in Bosga II has to do with the moment in time that a press crosses an angular position DP."
The Examiner respectfully disagrees, noting that Bosga-second/"Bosga II" teaches that the timing is based on avoidance of a collision between the robot and the movement of the press die, i.e., a safety margin (Para 9 & 59). This is similar to the Applicant's specification (Para 48) that describes the boundary conditions taking the press movement profile into consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bosga et al. U.S. Patent Pub. US 2009/0177306 A1 (hereinafter Bosga) in view of Bosga U.S. Patent Pub. US 2010/0234974 A1 (hereinafter Bosga-second).

Claim 1
Bosga teaches a method for optimizing movement profiles in a system including at least one press with an upper tool for processing a workpiece (Bosga, Fig 1 (100); Para [0066] - - Mechanical press with an upper tool for processing a workpiece.) and a plurality of transfer systems (Bosga, Fig 1 (118, 119); Para [0066] - - Loading and unloading devices/”transfer systems”.), a movement of a respective upper tool being respectively described by a press movement profile (Bosga, Para [0013], Fig. 3 (Ma, 100a, 101c) - - Control unit calculates speed and position control values/”movement profile” for an upper portion of a press/”upper tool”.), and movement of a respective transfer system being respectively described by a transfer movement profile (Bosga, Para [0066] - - Movement of robots/”transfer system” described by programming/”transfer movement profile”.), the optimizing of the movement profiles comprising: presetting a respective transfer movement profile of the respective transfer system  (Bosga, Para [0013] - - Robot/”transfer system” control unit calculates/presets a path for the programming/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.); presetting synchronization points via the respective transfer movement profile of the respective transfer system (Bosga, Para [0112] - - Robot/”transfer system” control unit calculates/presets synchronization data for synch to point operations/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.), a first synchronization point defining an entry of a first transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” enters the press according to calculated synch to point operations/”first synchronization point”.), a second synchronization point defining an exit of the first transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” exits the press according to calculated synch to point operations/”second synchronization point”.), a third synchronization point defining an entry of the second transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” enters the press according to calculated synch to point operations/”third synchronization point”.), and a fourth synchronization point defining an exit of the second transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” exits the press according to calculated synch to point operations/”fourth synchronization point”.); assigning respective instants of time to the synchronization points (Bosga, Para [0094-109] - - Entry and exit/”synchronization points” of the robots are part of the movement profiles that are timed/”instants of time” with the press motion profiles.); defining a first time range between the first synchronization point and the second synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”first time range” between the entry of the robot R1 into the press/”first synchronization point” and exit of the robot from the press/”second synchronization point” is determined by the press cycle time.); defining a second time range between the third synchronization point and the fourth synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”second time range” between the entry of the robot R2 into the press/”third synchronization point” and exit of the robot from the ; and program code for creating respective optimized press movement profiles of the upper tool for processing the workpiece based on the minimum times. (Bosga, Para [0093] - - Program code in the control unit optimizes the press motion/”press movement” profile is optimized to give the shortest possible cycle times.)
But Bosga fails to specify shortening the first and second time ranges successively to minimum times whilst maintaining boundary conditions;
However Bosga-second teaches shortening the first and second time ranges successively to minimum times (Bosga-second, Para [0045-52] - - Successively shortening time ranges T3/first and T4/second to minimum times.) whilst maintaining boundary conditions (Bosga-second, Para [0009], [0052] - - Maintaining safety margins/”boundary conditions”.);
Bosga and Bosga-second are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above mechanical press line, as taught by Bosga, and incorporating the shortening of time ranges while maintaining boundary conditions, as taught by Bosga-second.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase productivity by incorporating the shortening of time ranges while maintaining boundary conditions, as suggested by Bosga-second (Para [0049]).

Claim 2
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
synchronizing the respective press movement profiles with respect to one another via an offset. (Bosga, Para [0094] - - Press movement profiles synchronized with respect to other devices using an adaptation/offset at an appropriate moment in time.)

Claim 3
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches the offset is set such that a minimum possible throughput time of a workpiece through the system is achieved. (Bosga, Para [0094] - - Press movement profiles synchronized with respect to other devices using an adaptation/offset at an appropriate moment in time such that the shortest possible cycle time/”miminum throughput time of workpiece” is obtained for the system.)

Claim 4
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches presetting an offset between respective transfer movement profiles (Bosga, Para [0094] - - Planning transfer movement adaptations/”presetting an offset” of the loader and unloader.); and adapting the respective transfer movement profiles to the offset. (Bosga, Para [0094] - - Planning/presetting transfer movement profiles using adaptations/offset of the loader and unloader.)

Claim 5

The combination of Bosga and Bosga-second further teaches the offset is adapted such that the system has a power input that remains as constant as possible. (Bosga, Para [0039] [0093] [0111] - - Movement adaptations/offset are made to maintain constant power input to the press by limiting changes to press speed.)

Claim 6
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches a speed of the transfer movement profile is changed at least one of (i) between the respective first synchronization points and third synchronization points (Bosga, Para [0068-89] [0093-94] [0119] - - The synchronization state adapts by changing the speed of the transfer movement profile between the entry of the robot R1 into the press/”first synchronization point” and entry of the robot R2 into the press/”third synchronization point” .) and (ii) between the respective second synchronization point and fourth synchronization points. (Bosga, Para [0068-89] [0093-94] [0119] - - The synchronization state adapts by changing the speed of the transfer movement profile between the exit of the robot R1 out of the press/”second synchronization point” and exit of the robot R2 out of the press/”fourth synchronization point” .)

Claim 7
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
a speed of the transfer movement profile is changed at least one of (i) between the respective first synchronization points and third synchronization points (Bosga, Para [0068-89] [0093-94] [0119] - - The synchronization state adapts by changing the speed of the transfer movement profile between the entry of the robot R1 into the press/”first synchronization point” and entry of the robot R2 into the press/”third synchronization point” .) and (ii) between the respective second synchronization point and fourth synchronization points. (Bosga, Para [0068-89] [0093-94] [0119] - - The synchronization state adapts by changing the speed of the transfer movement profile between the exit of the robot R1 out of the press/”second synchronization point” and exit of the robot R2 out of the press/”fourth synchronization point” .)

Claim 12
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches a speed of at least one of (i) the respective transfer movement profile (Bosga, Para [0013] - - Robot control unit calculates a path for the programming/”a respective transfer movement profile”.) and (ii) the respective press movement profile (Bosga, Para [0013] - - Robot control unit calculates speed and position control values/”movement profile” for a press.) is changed between individual steps of the method. (Bosga, Para [0179-187] - - Press cycle/”steps of the method” adjusts the speed between steps.)

Claim 13
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
at least one of (i) the respective transfer movement profile (Bosga, Para [0013] - - Robot control unit calculates a path for the programming/”a respective transfer movement profile”.) and (ii) the respective press movement profile (Bosga, Para [0013] - - Robot control unit calculates speed and position control values/”movement profile” for a press.) is equipped with at least one of a waiting time and a change to a path curve. (Bosga, Para [0188] - - Robot programming/”transfer movement profile” reaches a point to wait for the press cycle to reach the unload position.) 

Claim 14
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches the respective press movement profile is configured as a cam function. (Bosga, Para [0106] [0118] [0175-176]; Claim 59 - - Press movement profile configured as a cam function.)

Claim 15
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches the speed of the press movement profile is configured as a cam function. (Bosga, Para [0106] [0118] [0179-187] - - Press speed/”speed of press movement” profile is configured with speed set points for different cam positions/”cam function”.)

Claim 16

The combination of Bosga and Bosga-second further teaches at least one of (i) at least one transfer movement profile (Bosga, Para [0013] - - Robot control unit calculates a path for the programming/”transfer movement profile”.) and (ii) at least one press movement profile is provided for the system. (Bosga, Para [0013] - - Robot control unit calculates speed and position control values/”movement profile” for a press.)

Claim 17
Bosga teaches a non-transitory computer program product for installation encoded with a computer program (Bosga, Para [0189-0190] - - Computer program product.) which, when executed on a processing unit, causes and optimization of movement profiles in a system including at least one press with an upper tool for processing a workpiece (Bosga, Fig 1 (100); Para [0066] - - Mechanical press with an upper tool for processing a workpiece.) and a plurality of transfer systems (Bosga, Fig 1 (118, 119); Para [0066] - - Loading and unloading devices/”transfer systems”.), a movement of a respective upper tool being respectively described by a press movement profile (Bosga, Para [0013], Fig. 3 (Ma, 100a, 101c) - - Control unit calculates speed and position control values/”movement profile” for an upper portion of a press/”upper tool”.), and a movement of a respective transfer system being respectively described by a transfer movement profile (Bosga, Para [0013] - - Robot/”transfer system” control unit calculates/presets a path for the programming/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.), the computer program comprising: program code for presetting a respective transfer movement profile of the respective transfer system (Bosga, Para [0013] - - Program code in robot/”transfer system” control unit calculates/presets a path for the programming/”a respective transfer movement profile” to a lower press/tool position to receive the ; program code for presetting synchronization points via a respective transfer movement profile of the respective transfer system (Bosga, Para [0112] - - Program code in robot/”transfer system” control unit calculates/presets synchronization data for synch to point operations/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.), a first synchronization point defining an entry of a first transfer system into at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” enters the press according to calculated synch to point operations/”first synchronization point”.), a second synchronization point defining an exit of the first transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” exits the press according to calculated synch to point operations/”second synchronization point”.), a third synchronization point defining an entry of the second transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” enters the press according to calculated synch to point operations/”third synchronization point”.), and a fourth synchronization point defining an exit of the second transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” exits the press according to calculated synch to point operations/”fourth synchronization point”.); program code for assigning respective instants of time to the synchronization points (Bosga, Para [0094-109] - - Entry and exit/”synchronization points” of the robots are part of the movement profiles coordinated with the timing of press motion profiles.); defining a first time range between the first synchronization point and the second synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”first time range” between the entry of the robot R1 into the press/”first synchronization point” and exit of the robot from the press/”second synchronization point” is determined by the press cycle time.); defining a second time range between the third synchronization point and the fourth synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”second time range” between the ; and program code for creating respective optimized press movement profiles of the upper tool for processing the workpiece based on the minimum times. (Bosga, Para [0093] - - Program code in the control unit optimizes the press motion/”press movement” profile is optimized to give the shortest possible cycle times.)
But Bosga fails to specify shortening the first and second time ranges successively to minimum times whilst maintaining boundary conditions;
However Bosga-second teaches shortening the first and second time ranges successively to minimum times (Bosga-second, Para [0045-52] - - Successively shortening time ranges T3/first and T4/second to minimum times.) whilst maintaining boundary conditions (Bosga-second, Para [0009], [0052] - - Maintaining safety margins/”boundary conditions”.);
Bosga and Bosga-second are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above mechanical press line, as taught by Bosga, and incorporating the shortening of time ranges while maintaining boundary conditions, as taught by Bosga-second.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase productivity by incorporating the shortening of time ranges while maintaining boundary conditions, as suggested by Bosga-second (Para [0049]).

Claim 18
Bosga teaches a control device for a system the control device controlling presses; wherein the control occurs via movement profiles (Bosga, Para [0066] - - Control unit programs operations/”transfer  which have been provided via a method comprising: presetting a respective transfer movement of a lower tool which receives the workpiece (Bosga, Para [0013] - - Robot control unit calculates/presets a path for the programming/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.); presetting synchronization points via a respective transfer movement profile of the lower tool which receives the workpiece (Bosga, Para [0112] - - Robot control unit calculates/presets synchronization data for synch to point operations/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.), a first synchronization point defining an entry of a first transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” enters the press according to calculated synch to point operations/”first synchronization point”.), a second synchronization point defining an exit of the first transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” exits the press according to calculated synch to point operations/”second synchronization point”.), a third synchronization point defining an entry of the second transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” enters the press according to calculated synch to point operations/”third synchronization point”.), and a fourth synchronization point defining an exit of the second transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” exits the press according to calculated synch to point operations/”fourth synchronization point”.); assigning respective instants of time to the synchronization points (Bosga, Para [0094-109] - - Entry and exit/”synchronization points” of the robots are part of the movement profiles that are timed/”instants of time” with the press motion profiles.); defining a first time range between the first synchronization point and the second synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”first time range” between the entry of the robot R1 into the press/”first synchronization point” and exit of the robot from the press/”second synchronization point” ; defining a second time range between the third synchronization point and the fourth synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”second time range” between the entry of the robot R2 into the press/”third synchronization point” and exit of the robot from the press/”fourth synchronization point” is determined by the press cycle time); and program code for creating respective optimized press movement profiles of the upper tool for processing the workpiece based on the minimum times. (Bosga, Para [0093] - - Program code in the control unit optimizes the press motion/”press movement” profile is optimized to give the shortest possible cycle times.)
But Bosga fails to specify shortening the first and second time ranges successively to minimum times whilst maintaining boundary conditions;
However Bosga-second teaches shortening the first and second time ranges successively to minimum times (Bosga-second, Para [0045-52] - - Successively shortening time ranges T3/first and T4/second to minimum times.) whilst maintaining boundary conditions (Bosga-second, Para [0009], [0052] - - Maintaining safety margins/”boundary conditions”.);
Bosga and Bosga-second are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above mechanical press line, as taught by Bosga, and incorporating the shortening of time ranges while maintaining boundary conditions, as taught by Bosga-second.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase productivity by incorporating the shortening of time ranges while maintaining boundary conditions, as suggested by Bosga-second (Para [0049]).

Claim 19
Bosga teaches a system comprising: at least one press having an upper tool for processing a workpiece and a lower tool which receives the workpiece (Bosga, Fig 1 (100); Para [0066] - - Mechanical press with a tool having upper portions/tool to process a workpiece and a lower portion/tool for receiving a workpiece from a transfer system.); at least two transfer systems (Bosga, Fig 1 (118, 119); Para [0066] - - Loading and unloading devices/”at least two transfer systems”.); and a control device which controls presses (Bosga, Para [0013] - - Control unit calculates speed and position control values/”movement profile” for a press/tool.); wherein the control occurs via movement profiles which have been provided via a method comprising: presetting a respective transfer movement profile of a lower tool which receives the workpiece (Bosga, Para [0013] - - Robot control unit calculates/presets a path for the programming/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.); presetting synchronization points via a respective transfer movement of the lower tool which receives the workpiece (Bosga, Para [0112] - - Robot control unit calculates/presets synchronization data for synch to point operations/”a respective transfer movement profile” to a lower press/tool position to receive the workpiece.), a first synchronization point defining an entry of a first transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” enters the press according to calculated synch to point operations/”first synchronization point”.), a second synchronization point defining an exit of the first transfer system from the at least one press (Bosga, Para [0073-89] [0112] - - Robot R1/”first transfer system” exits the press according to calculated synch to point operations/”second synchronization point”.), a third synchronization point defining an entry of the second transfer system into the at least one press (Bosga, Para [0073-89] [0112] - - Robot R2/”second transfer system” enters the press according to calculated synch to point operations/”third synchronization point”.) and a fourth synchronization point defining an exit of the second transfer system from the at least one press ; assigning respective instants of time to the synchronization points (Bosga, Para [0094-109] - - Entry and exit/”synchronization points” of the robots are part of the movement profiles that are timed/”instants of time” with the press motion profiles.); defining a first time range between the first synchronization point and the second synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”first time range” between the entry of the robot R1 into the press/”first synchronization point” and exit of the robot from the press/”second synchronization point” is determined by the press cycle time.); defining a second time range between the third synchronization point and the fourth synchronization point (Bosga, Para [0068-89] [0093-94] [0119] - - Program code in robot control unit calculates/defines the time range/”second time range” between the entry of the robot R2 into the press/”third synchronization point” and exit of the robot from the press/”fourth synchronization point” is determined by the press cycle time); and program code for creating respective optimized press movement profiles of the upper tool for processing the workpiece based on the minimum times. (Bosga, Para [0093] - - Program code in the control unit optimizes the press motion/”press movement” profile is optimized to give the shortest possible cycle times.)
But Bosga fails to specify shortening the first and second time ranges successively to minimum times whilst maintaining boundary conditions;
However Bosga-second teaches shortening the first and second time ranges successively to minimum times (Bosga-second, Para [0045-52] - - Successively shortening time ranges T3/first and T4/second to minimum times.) whilst maintaining boundary conditions (Bosga-second, Para [0009], [0052] - - Maintaining safety margins/”boundary conditions”.);
Bosga and Bosga-second are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.

One of ordinary skill in the art would have been motivated to do this modification in order to increase productivity by incorporating the shortening of time ranges while maintaining boundary conditions, as suggested by Bosga-second (Para [0049]).


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bosga et al. U.S. Patent Pub. US 2009/0177306 A1 (hereinafter Bosga) in view of Bosga U.S. Patent Pub. US 2010/0234974 A1 (hereinafter Bosga-second) as applied to the Claims 1-7 and 12-19 above, and in further view of Schaer U.S. Patent Pub. US 2015/0294044 A1 (hereinafter Schaer).

Claim 8
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
The combination of Bosga and Bosga-second further teaches respective transfer movement profiles are adapted in their path curve. (Bosga, Para [0179] - - Transfer movement profile path/curve calculated/adapted by the control unit.) 
However the combination of Bosga and Bosga-second fails to specify a geometry and dimensions of a respective press.
	Schaer further teaches a geometry and dimensions of a respective press. (Schaer, Para [0020-21] [0027-30] - - Transport trajectories/”transfer movement profiles” are adapted to geometries and dimensions of the transport and press devices in order to avoid collisions.)
Bosga, Bosga-second, and Schaer are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mechanical press line, as taught by Bosga and Bosga-second, and further incorporating the geometry and dimensions of a press, as taught by Schaer.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase production throughput by determining efficient workpiece transport trajectories, as suggested by Schaer (Para [0006]).

Claim 9
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
However the combination of Bosga and Bosga-second fails to specify the boundary conditions for a respective transfer movement profile take into consideration at least one of (i) a geometry of the at least one press, (ii) a respective workpiece, and (iii) the press movement profile.
Schaer further teaches the boundary conditions for a respective transfer movement profile take into consideration at least one of (i) a geometry of the at least one press (Schaer, Para [0020-21] [0027-30] - - Transport trajectories/”transfer movement profiles” are adapted to geometries of the press devices in order to avoid collisions/”boundary conditions”.), (ii) a respective workpiece (Schaer, Para [0020-21] [0027-30] - - Transport trajectories/”transfer movement profiles” are adapted to geometries of the workpiece in order to avoid collisions/”boundary conditions”.) and (iii) the press movement profile. (Schaer, Para [0020-21] [0027-30] - - Transport trajectories/”transfer movement profiles” are adapted to the press operation cycle/”movement profile” in order to avoid collisions/”boundary conditions”.)
Bosga, Bosga-second, and Schaer are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mechanical press line, as taught by Bosga and Bosga-second, and further incorporating the workpiece trajectory boundary control, as taught by Schaer.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase production throughput by determining efficient workpiece transport trajectories, as suggested by Schaer (Para [0006]).

Claim 10
The combination of Bosga, Bosga-second, and Schaer teaches all the limitations of the base claims as outlined above.  
Schaer further teaches the geometry of the at least one press comprises a geometry of a respective tool of the at least one press. (Schaer, Para [0020-21] [0027-30] - - Transport trajectories/”transfer movement profiles” are adapted to geometries of the press devices in order to avoid collisions.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mechanical press line, as taught by Bosga, Bosga-second, and Schaer, and further incorporating the workpiece trajectory boundary control, as taught by Schaer.  


Claim 11
The combination of Bosga and Bosga-second teaches all the limitations of the base claims as outlined above.  
However the combination of Bosga and Bosga-second fails to specify the boundary conditions for the respective press movement profile take into consideration at least one of (i) processing of the workpiece and (ii) a safety distance from a respectively moved tool to at least one of the workpiece and the respective transfer system.
Schaer further teaches the boundary conditions for the respective press movement profile take into consideration at least one of (i) processing of the workpiece (Schaer, Para [0027-30] - - Press movement profile checks conformance/”boundary conditions” of the actual workpiece and the movement of the press tool.) and (ii) a safety distance from a respectively moved tool to at least one of the workpiece and the respective transfer system. (Schaer, Para [0102] [0149] [0171] - - System verifies that there is enough clearance/”safety distance” to the upper dies/”moved tool” as well as the neighboring items/”transfer systems”.)
Bosga, Bosga-second, and Schaer are analogous art because they are from the same field of endeavor.  They relate to mechanical press line operation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above mechanical press line, as taught by Bosga and Bosga-second, and further incorporating the press movement clearances, as taught by Schaer.  
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119